Citation Nr: 1433677	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  08-35 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a total rating for compensation purposes based in individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from July 2002 to November 2007

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDING OF FACT

The Veteran does not meet the schedular criteria for TDIU and the Veteran's service-connected disabilities do not prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a September 2013 letter.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  In pertinent part, the Veteran was originally granted service connection for posttraumatic stress disorder (PTSD), a low back disorder, and a skin disorder of the right foot, in a January 2008 rating decision.  His disabilities were examined in conjunction with his original claims.  He then initiated an appeal from the January 2008 rating decision for a higher rating for a low back disorder.  He was afforded additional examinations.  In addition, his claim for a TDIU was found to be raised in conjunction with his higher rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.  Although the Veteran was instructed to produce additional information/evidence, he failed to do so.  In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  

The Veteran is service-connected for PTSD, rated as 30 percent disabling; postoperative lumbar spondylosis with scar, rated as 10 percent disabling; and right foot tinea pedis, rated as noncompensable.  The combined rating is 40 percent.  Accordingly, at a 40 percent rating, the Veteran's service-connected disabilities do not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage"). 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the evidence of record fails to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The matter of a TDIU was raised via an August 2010 letter from the Veteran's employer, a restaurant establishment.  In that letter, his employer indicated that the Veteran was employed, but had been unable to perform numerous job related activities.  The employer stated that the sole reason for this circumstance was his back disability.  The Veteran was unable to lift heavy objects and needed to take frequent breaks due to his back.  In addition, he was only able to work short shifts, about 4 hours, due to the pain he had in his back.  

In September 2013, after the Board found that the matter of a TDIU had been raised, the Veteran was requested to complete a VA Form 21-4192, Request for Employment Information.  In addition, he was requested to complete a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  Further, he was asked to complete medical release forms for any pertinent medical records which he identified.  The Veteran did not respond to this letter.  

The current record does not show unemployability.  His examinations reflect that he is employed.  At that time of a January 2010 examination, he indicated that he was doing well at work.  While his employer indicated that he had difficulties, there was no indication that the Veteran was not working an aggregate of 40 hours or was in jeopardy of termination.  The Veteran failed to provide any employment information (such as cessation of employment), educational information, or additional medical information.  The Veteran essentially failed to cooperate with VA's request for information.  

To the extent the service-connected disabilities affect the Veteran's employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  Thus, referral for extraschedular consideration is not appropriate and a TDIU rating is not warranted.  See 38 C.F.R. § 4.16(b).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to a TDIU is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


